Citation Nr: 1222898	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to December 1970, during the Vietnam Era.  He was stationed in the Republic of South Vietnam from May 16, 1969, to May 10, 1970. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from an April 2008 rating decision of the Department of Veterans Affairs (VA), Seattle, Washington, Regional Office (RO), which granted service connection for PTSD, and assigned a 30 percent rating.  The appellant was notified of that action and he subsequently appealed, asking that a rating in excess of 30 percent be assigned.  

In March 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed. 

After reviewing the appellant's claim, the Board, in April 2010, granted an increased initial rating of 50 percent for the appellant's service-connected PTSD disability.  See also May 2010 Rating Decision.  The appellant was notified of that action and he subsequently filed a timely appeal of the Board's April 2010 decision with the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated, in part, the Board's April 2010 decision that denied an increased initial rating in excess of 50 percent disabling for the service-connected PTSD disability, and remanded the issue to the Board for readjudication consistent with the December 2010 Joint Motion for Remand.  The Court's bases for remand included failure by VA to consider lay statements from the appellant's brother and wife regarding the severity of his PTSD disability and failure by the VA to determine whether the issue of entitlement to an extraschedular rating is raised by the appellant or the evidence of record.  

Following a return of the claim to the Board, in April 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical treatment records, including the appellant's Social Security Administration (SSA) records, along with procuring a VA psychiatric examination of the appellant.  The claim has since been returned to the Board for review.  

It is noted that when the claim was previously before the Board after the Court's action, the Board determined that a claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) had been raised by the record and was considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Id.  Accordingly, the claim for entitlement to a TDIU is considered ""part and parcel" of the appellant's increased rating claim and has been added as an additional issue now on appeal.  This issue was also returned to the AMC for additional processing.

Upon reviewing the development since April 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claims and the record shows that the AMC has done so.  The results of the taskings have been reviewed by the AMC, which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 


FINDINGS OF FACT

1.  The appellant's service-connected is manifested, in part, by occupational and social impairment with reduced reliability and productivity due to such symptoms as: circumstantial, circumlocutory, or stereotyped, speech; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

2.  The appellant's PTSD has produced nightmares, depression, anxiety, near complete social isolation, and hypervigilance, and he also has extreme difficulty in adapting to stressful circumstances (including work or a worklike setting) along with an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for a 100 percent disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, Diagnostic Code 9411 (2011). 

2.  There is no legal entitlement to TDIU because a total schedular evaluation for PTSD has been granted.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board observes, however, that the service member's appeal is from a disagreement with the initial rating assigned for PTSD following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the appellant has had the opportunity to present evidence and argument in support of his claims, to include at the March 2010 Board hearing.  During that hearing, the appellant described in general the type of symptoms and manifestations produced by his psychiatric disorder.  He further testified as to the restrictions caused by the disorder.  Moreover, after the VA learned that the appellant was receiving Social Security Administration (SSA) benefits, the VA sought out those records and they have been included in the claims folder for review.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone numerous examinations with respect to his psychiatric disorder.  The most recent examination occurred in February 2012.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's available medical treatment records, and the results of any testing accomplished during those exams.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp 2010).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

II.  Analysis

A.  Increased Rating Claim

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. 

With regard to the appellant's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Diagnostic Code 9411, of 38 C.F.R. Part 4, provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

As this point, the Board again reports that, via an action previously by the Board, the appellant has been assigned a 50 percent disability rating for his service-connected PTSD.  The question to be resolved is whether the evidence, including the statements provided by the appellant's brother and his wife, support the assignment of a rating disability in excess of 50 percent.  

A review of the medical treatment records reveals that from 2007 to the present, the appellant has sought repeated treatment through his local VA Medical Centers and the VETCENTER.  Yet, these same reports show treatment for not only PTSD but also a bipolar disorder and ADHD.  In other words, the symptoms and manifestations exhibited by the appellant overlapped one another, and could not be singularly attributable to one specific psychiatric disorder.  

The Board also observes, however, that the evidence indicates the appellant's service-connected PTSD has been manifested, in part, by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  circumstantial, circumlocutory, or stereotyped, speech; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. A December 2007 private mental health evaluation report noted that his speech quantity, both spontaneously and in response to questions, was normal.  Also the speech quality was also normal.  There was no suggestion of stuttering, articulation problems, or mimicking of the psychotherapist's speech.  Similarly, the February 2008 VA examination found he had normal speech.  However, the examiner also stated the appellant had experienced circumstantial and tangential speech leading to impaired communication.  Further, it was noted he had experienced disturbances of motivation and mood and mood swings. 

In addition to the aforementioned symptomatology, the February 2008 VA examiner noted that the appellant's psychiatric symptoms caused intermittent occupational and social impairment with decreased work efficiency and inability to perform occupational tasks although generally he functioned relatively satisfactorily with routine behavior, self-care and normal conversation.  Although this statement is consistent with the criteria for the current 30 percent rating, the examiner further stated the appellant's actual productivity was lower due to his mood wings and substance abuse and that he had had multiple jobs over the years.  The examiner also assigned a global assessment of functioning (GAF) score of 50.  Such designations are significant in that it is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  A March 2010 private mental health evaluation report assigned a GAF of 45.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Moreover, the accredited representative emphasized in a February 2010 statement that scores in the 41 to 50 range reflect serious symptoms.  It is noted that records from 2011 and 2012 have ranged from 41 to 50, with the VA Psychiatric Examination report of October 2011 showing a GAF of 62.  

A further review of the examination report from October 2011 indicated that the appellant was suffering from a mood disorder and exhibiting some symptoms and manifestations associated with PTSD.  The examiner further found that there was some occupational and social impairment due to "mild or transient symptoms".  It was also reported that it was not possible to differentiate between the various mental disorders and the effect they had singularly on the appellant's occupational and social impairment.  When questioned, the appellant denied psychotic symptoms or thoughts of suicide or homicidal ideations.  Thought avoidance, sleeplessness, recurrent thought occurrences, depression, anxiety, and disturbances of mood and motivation were all reported.  The examiner concluded the write-up with the following:

	. . . It was clear that [the Veteran] experiences many symptoms of PTTSD, but those symptoms . . . are subsydromal.  Furthermore, the PTSD symptoms did not and do not alone cause clinically significant distress or impairment of in social, occupational, or other important areas of functioning. . . .

In considering the issue of [the Veteran's] employability, it is remarkable that he continued functioning well in most areas until his injuries due to falling from a ladder in February of 2011. . . Furthermore, even if all other diagnostic criteria for PTSD were met as some earlier point, he did not appear to be exhibiting the diagnostic criterion of clinically significant impairment in social, occupational, or other important areas of functioning as shown by a productive and successful career, marital satisfaction, and lack of depressive symptoms, as examples.  Of note is that [the Veteran] reports suddenly losing his job after disclosing medications he had been taking many years. . . .

Also of record are private psychiatric reports of February and December of 2011.  These records do confirm the appellant's treatment but also show that the appellant has been diagnosed with more than one psychiatric disorder - PTSD and a bipolar disorder.  A GAF score of 30 to 35 was given by the February 2011 examiner but a GAF score was not provided by the December 2011 examiner.  Of particular interest were the recommendations given by the February 2011 examiner - she stated that the appellant needed weekly individual therapy along with the use of medications, group therapy, and relaxation therapy.  The medications were recommended to combat the appellant's insomnia, nightmares, depression, and possible hypomania.   

To support his claim for benefits, the appellant has submitted written statements by his brother and his wife.  The Board notes that the appellant's spouse proffered a statement in March 2010 and then again in May 2011.  In her statements, the spouse reported that, starting in 2007, she began noticing that her husband was having difficulty with others.  That is, he was rude, cynical, and angry, and she was fearful of having people to her house because she did not know how her husband would react over the course of the visit.  She further stated that her husband's ability to concentrate had diminished greatly and that he was becoming "hermit-like" with her and others.  She also indicated her husband tended to focus on individual events, he would cry for no reason, and he appeared to be angry/agitated all of the time.  

The appellant's twin brother's statement mirrors the statements provided by the appellant's spouse.  That is, the brother indicated that the Veteran's short and long term memory were diminished, he was always angry and irritated, and he was very difficult to get along with even though the brother was the appellant's best friend.  The brother also stated that if the appellant was having a social relationship with individuals from work, such day-to-day relationships were extremely difficult for the appellant.  It was also reported that the appellant appeared to lack clarity and focus, and seemed "old before his time."  

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case nearly indistinguishable from Mittleider in that there is medical evidence of record that the appellant's psychiatric manifestations and symptoms associated with a bipolar disorder, PTSD, anxiety, and depression are inextricably intertwined with one another and they cannot be separated out from each other. 

Upon reviewing the record, it is the conclusion of the Board that the evidence does support an evaluation of 100 percent for PTSD.  Since the appellant started his appeal, the appellant's GAF scores have ranged from 30 to 60, with the more recent scores lower.  Moreover, the symptoms and manifestations produced by his condition have become more severe, more pronounced, and more noticeable.  In other words, the medical evidence suggests that the appellant has been decompressing during this whole appeals process.  The various VA examinations along with the private medical reports have noted anxiousness, anger-management problems, hypervigilance, nightmares, and irritability.  The appellant appears to have very limited social relations with family members and next-to-no social contact with others.  Except for his immediate family, the appellant has near-total social isolation from others.  Most importantly, the records indicate that the appellant's lack of concentration (with possible memory impairment) has exponentially increased in severity as have his depression, irritability, suspiciousness of others, and anxiety.  All in all, the medical evidence indicates that the appellant's manifestations and symptoms have not stabilized but have become more and more incapacitating.  More importantly, the symptoms produced by the PTSD and his other nonservice-connected psychiatric disorders appear to be overlapping and almost non-distinguishable from one another, such as was found in Mittleider. 

The Board therefore concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 100 percent evaluation should be assigned for PTSD.  38 C.F.R. § 4.7 (2011).  Hence, the appellant's claim is granted. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant meets the criteria for a 100 percent rating from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.

B.  TDIU

Additionally, the appellant has claimed, and he has perfected an appeal with respect to the issue of entitlement to TDIU.  He has claimed that he is unable to work because of his service-connected disabilities, and in this decision, the Board finds that his service-connected psychiatric disability warrants a 100 percent schedular evaluation. 

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court stated that it is possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities.  Bradley, 22 Vet. App. at 293. 

Additionally, the Board recognizes that the Secretary is required to maximize benefits, see AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2011) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. § 4.16 (2011), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD for the entire rating period on appeal; he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled"). 

The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to TDIU and special monthly compensation may be revisited.  It is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under section 1114(s).  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Again, the Board notes that the appellant has been assigned a 10 percent rating for tinnitus, which is the highest schedular rating that may be assigned, and been awarded a noncompensable evaluation for bilateral hearing loss.  The appellant has not sought higher ratings for either disorder.  Thus, currently, there are no additional "disability or disabilities" to be independently rated at 60 percent.  38 U.S.C.A. § 1114(s) (West 2002)  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2002).  As such, the claim for TDIU is dismissed as moot.


ORDER

A 100 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits. 

The claim for TDIU is moot, and, to that extent, the appeal is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


